DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 12/23/21. Claims 1, 13, and 19 have been amended. Claims 1- 20 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (U.S. 2013/0095959) in view of Bavaro et al. (U.S. 2009/0117525). 
Regarding  1, 13, 16, and 19, Marty discloses a sport marker, (“distance markers”, par. 0057), comprising wireless circuitry to establish a wireless connection, (“the system may include a wireless network interface or a wire network interface”, par. 0024), and a processor coupled to the wireless circuitry, (part 204 of fig. 4), the processor configured to receive an indication of a location at which the sport marker is to be positioned, (“a sensor system including the one or more sensor that is set-up in a particular location, an object that is launched into its trajectory by the human at one of a plurality of locations on a playing surface may be detected and may be analyzed by the system”, par. 0011). 
Marty, however, is silent on the issue of disclosing a wireless connection between a sport marker and a remote device. In a related art, Bavaro discloses a sport marker comprising a housing, wireless circuitry disposed on or within the housing and coupled to the wireless circuitry, (fig. 11), and is configured to establish a wireless connection with a remote device, (fig. 13), wherein the sport marker is configured to receive, from the remote device, an indication of geographic location in a play area at which the sport marker is to be positioned, (“The sensor or sensors may be placed in the base of a sports cone and be capable of sensing a ball within a predetermined area in the vicinity of the cone. The sensor or sensors may communicate with the controller via wired electrical communication, wireless signal or light signal. A plurality of sensors may be distributed across a floor to create a course for the user to navigate while simultaneously performing actions indicated by the first display”, par. 0006), and cause instructions to be provided, if the current location is different than the location at which the sport marker is to be positioned, (“The onscreen configuration naturally maps to the real-world configuration, so dribble placement is intuitive for players. Each time the player successfully dribbles in front of the cone they have been prompted to dribble in front of, they earn points”, par. 0054). 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to combine the teachings of Bavaro into the art disclosed by Marty in order to provide feedback that the user can use to evaluate their performance. 
Regarding claim 2, Marty discloses comprising a speaker, wherein to cause the instructions to be provided includes to cause the instructions to be audibly emitted from the speaker, (“The audio feedback device may be a speaker built into the system”, par. 0068). 
(“Wi-Fi”, par. 0130). 
Regarding claim 4, Marty discloses wherein the processor is further to: determine a current position of the sport marker; and determine a distance between the current position of the sport marker and the location, wherein to cause the instructions to be provided includes to cause the distance to be audibly emitted via the speaker, (“The plurality of different trajectories may be shot from a plurality of different locations on a basketball court or approximately the same location, such as a free-throw line”, par. 0029). 
Regarding claims 5 and 6, Marty discloses comprising a position sensor to detect a presence of the user, wherein the processor is further to: capture a time that the position sensor detects the presence of the user; and provide the time to the mobile device, (“prior to determining the position of the object, editing out portions of the video frame data, d) receiving physical information from the one or more sensors from two or more objects in flight at the same time”, par. 0034). 
Regarding claim 7, Marty discloses wherein the position sensor comprises a radio-frequency identification (RFID) sensor, and wherein to detect the presence of the user includes to detect that an RFID tag worn by the user is within a proximity of the RFID sensor, (“a small (silicon chip based) sensor system with a Radio Frequency Identification (RFID) tag may be integrated into an object”, par. 0100). 
Regarding claim 8, Marty discloses wherein the processor is further to cause instructions on how the user is to proceed from the sport marker to be audibly emitted from the speaker in response to the position sensor detecting the proximity of the user, (“a speaker connected to the system 100 or audio devices worn by the players, 112 and 114 that receive information from the system”, par. 0068). 
(“These sensors may allow the trajectory system to detect forces that a player's generates while launching an object, such as the directional forces, a player, such as 152 or 154, generates during a basketball jump shot”, par. 0100). 
Regarding claims 10 and 18, Marty discloses an arrow element; and an actuator to position the arrow element to point in a direction that the user is to proceed from the sport marker, (“an active ball return device 740 is used that receives both made and missed shots and then shoots out a basketball”, par. 0166). 
Regarding claims 11, 12, 14, 15, and 20, Marty discloses comprising a display to indicate a direction that the user is to proceed from the sport marker, (“as part of a shooting program, the trajectory systems, 700 and 702, may direct players to locations 730, 734, 736 and 738. The player may take one or more shots at each of these locations as part of a shooting program”, par. 0169). 
Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot based on new grounds of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715